DETAILED ACTION
          Notice of Pre-AIA  or AIA  Status

1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          Response to Arguments
2.      Applicant’s arguments filed 12-1-21 have been fully considered but are not persuasive. With regards to claim 1, the applicant amends the claims to recite that the database includes images captured by another A/V device communicatively coupled to the database and argues that the prior art does not teach of the newly added claim limitations. The Examiner respectfully disagrees.
       Kasmir, [0556], [0614]-[0615], [0665], [0673]-[0675], and [0740] teaches of the contacts and criminals stored at the database which indicates history of a burglary with the potential visitor and of using facial recognition to identify the visitor and sends information to the computing device when the visitor is identified. Moreover, it is disclosed that the visitors are identified using image recognition which compares the images to the facial database to the match of the visitor’s identity. [0740] further discloses that the comparing of the information regarding visitors are aggregated and combined from at least two security systems to track and determine whether an individual has visited a particular area/neighborhood, or building. 
        In addition Fu (See col.7 lines 5-38; col.8 lines 11-64; col.13 lines 1-10; and col.21 lines 5-47) teaches of multiple smart cameras/user devices for sending/receiving the recording to each other and to the internet/cloud/database for long-term storage to warn 
        Hence, it is clear that the combination of Kasmir and Fu teach of the amended claim limitations of claim 5.

        With respect to claim 12, the applicant amends the claim to recite that the signal is indicative of the at least one captured image matching at least one other image, captured by another A/V device communicatively coupled to the network device, of previously-identified person involved in an activity and argues that the prior art of does not teach of the newly added claim limitations. The Examiner respectfully disagrees for the same analysis above for claim 5.

       In order to advance prosecution, the Examiner further cites as a reference, Macguire et al., US 2016/0021116, [0049] for uploading images via multiple user devices to identify a burglar within the cloud database.

      For the reasons stated above, the rejections are maintained.

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 1-4, 6-14 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Kasmir et al., US 2015/0341603 in view of Fu et al., US 10,289,917.

       Regarding claim 1, Kasmir teaches of a method for parcel protection, the method comprising: 
       determining, at a network device, that a parcel has been left in an area about an audio/video recording and communication device (A/V device) (See Fig.53 and [0747]-[0748] which discloses the camera determining when a package has been delivered in the area monitored by the camera);
       receiving, from the A/V device, at least one image depicting a face of a person from the area about the A/V device (See [0356]; [0556]; [0613]-[0615]); 
        comparing the image to at least one other image stored in a database, the database including images of previously-identified persons involved in an activity (See [0665]; [0673]-[0675]); and 

        Kasmir is silent with respect to sending an activation signal to set the A/V device in a parcel protection mode and wherein the image is received while in the parcel protection mode of a person removing the parcel and of wherein the database comprises of images captured by another AV device communicatively coupled to the database.
         However, in the same field of endeavor, Fu teaches of sending an activation signal to set the A/V device in a parcel protection mode and wherein the image is received while in the parcel protection mode of a person removing the parcel (See col.10 lines 63 to col.11 line 20; col.13 lines 32 to col. 14 line 20; col.15 lines 38-53; col.21 lines 15-58) of wherein the database comprises of images captured by another AV device communicatively coupled to the database (See col.7 lines 5-38; col.8 lines 11-64; col.13 lines 1-10; and col.21 lines 5-47).          
        It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Kasmir to have incorporated the teachings of Fu for the mere benefit of thwarting or preventing theft by analyzing images stored within the database from multiple users/devices.
       Regarding claim 2, the combination teaches the method of claim 1, the activity including criminal activity (See Kasmir, [0472], [0606]; Fu, Fig.7, 398). 

       Regarding claim 4, the combination teaches the method of claim 1, the database including images of previously-identified persons involved in the activity within a defined area about a location of the A/V device (See Kasmir, [0189]-[0192] and [0614]-[0619]). 
       Regarding claim 6, the combination teaches the method of claim 1, the alert indicating that removal of the parcel is unauthorized (See Fu, Fig.7,396-398). 
       Regarding claim 7, the combination teaches the method of claim 1, further comprising sending the alert to a client device associated with the A/V device (See Kasmir, Fig.21 and Fig.27; Fu, Fig.7,398). 
       Regarding claim 8, the combination teaches the method of claim 7, the alert comprising audio and/or video data generated by the A/V device (See Kasmir, [0243], [0380], [0464], [0480], [0531], [0536], [0556], [0568], [0601], [0613]-[0615]; [0643], [0665]; [0673]-[0675]; [0726]-[0727]; Fu, col.11 lines 21-64). 
        Regarding claim 9, the combination teaches the method of claim 1, further comprising sending a signal to cause the A/V device to emit audio from a speaker of the A/V device (See Kasmir, [0243], [0380], [0464], [0480], [0531], [0536], [0556], [0568], [0601], [0613]-[0615]; [0643], [0665]; [0673]-[0675]; [0726]-[0727]; Fu, Fig.13, 568-570, col.5 lines 35-45; col.17 lines 1-26). 

        Regarding claim 11, the combination teaches the method of claim 1, the determining that the parcel has been left comprising: receiving, from the A/V device, information of an object near the A/V device; and comparing the information with other information in one or more databases to determine whether the object is a parcel (See Kasmir, Fig. 53; [0747]-[0748]; Fu, col.14 lines 4-13; col.21 lines 47-58). 
        Regarding claim 12, Kasmir teaches of a method for automatic parcel protection, the method comprising: 
       determining that a parcel has been left in an area about an audio/video recording and communication device (A/V device) (See Fig.53 and [0747]-[0748] which discloses the camera determining when a package has been delivered in the area monitored by the camera);
       capturing at least one image of a person (See [0356]; [0556]; [0613]-[0615]);
       sending the at least one image to a network device (See [0356]; [0556]; [0613]-[0615]);

      in response to the signal, generating audio from a speaker of the A/V device (See [0243], [0380], [0464], [0480], [0531], [0536], [0556], [0568], [0601], [0613]-[0615]; [0643], [0665]; [0673]-[0675]; [0726]-[0727]). 
         Kasmir is silent with respect to transitioning the A/V device into a parcel protection mode and capturing an image of a person removing the parcel and wherein the other image is captured by another AV device communicatively coupled to the network device/database.
         However, in the same field of endeavor, Fu teaches of sending an activation signal to set the A/V device in a parcel protection mode and wherein the image is received while in the parcel protection mode of a person removing the parcel (See col.10 lines 63 to col.11 line 20; col.13 lines 32 to col. 14 line 20; col.15 lines 38-53; col.21 lines 15-58) of wherein the other image is captured by another AV device communicatively coupled to the network device/database (See col.7 lines 5-38; col.8 lines 11-64; col.13 lines 1-10; and col.21 lines 5-47).          
        It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Kasmir to have incorporated the teachings of Fu for the mere benefit of thwarting or preventing 
       Regarding claim 13, the combination teaches the method of claim 12, further comprising determining that the parcel is being removed (See Fu, Fig.7, 396-398). 
       Regarding claim 14, the combination teaches the method of claim 12, the determining that the parcel has been left comprising: capturing an image of an object using a camera of the A/V device (See Kasmir, Fig. 53; [0747]-[0748]; Fu, col.14 lines 4-21); and determining, within a vision processing unit of the A/V device, that the object is a parcel (See Kasmir, Fig. 53; [0747]-[0748]; Fu, col.14 lines 4-21; col.21 lines 47-58). 
       Regarding claim 17, the combination teaches the method of claim 12, the determining that the parcel has been left comprising: sending information of the object to the network device (See Kasmir, Fig. 53; [0747]-[0748]; Fu, col.14 lines 4-21; col.21 lines 47-58); and receiving, from the network device, an indication that the object is a parcel (See Kasmir, Fig. 53; [0747]-[0748]; Fu, col.14 lines 4-21; col.21 lines 47-58). 
       Regarding claim 18, the combination teaches the method of claim 12, the determining that the parcel has been left comprising receiving, from a network device, a signal indicating that the parcel has been left (See Kasmir, Fig. 53; [0747]-[0748]; Fu, col.14 lines 4-21; col.21 lines 47-58). 

s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir et al., US 2015/0341603 in view of Fu et al., US 10,289,917, and in further view of Mutti et al., US 2016/0150213 .
        Regarding claim 15, the combination of Kasmir and Fu teaches the method of claim 14. The combination is silent with respect to the vision processing unit comprising an artificial intelligence (AI) accelerator. 
        However, in the same field of endeavor, Mutti teaches of the vision processing unit comprising an artificial intelligence (AI) accelerator (See [0082] AI intelligence module).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kasmir and Fu to have incorporated the teachings of Mutti for the mere benefit of being able to recognize and learn objects for performance efficiency.
        Regarding claim 16, the combination of Kasmir and Fu teaches the method of claim 14. The combination is silent with respect to the vision processing unit running a machine vision algorithm selected from the group comprising a convolutional neural network and smart information flow technologies (SIFT).
        However, in the same field of endeavor, Mutti teaches of the vision processing unit running a machine vision algorithm selected from the group comprising a convolutional neural network and smart information flow technologies (SIFT) (See [0082] neural network).
.
Conclusion
6.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Conclusion
7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	


Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov